UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PARANEE SARIKAPUTAR, individually and
on behalf of others similarly situated, ET AL.,
Plaintiffs,
-against- 1:17-ev-814 (ALC)
ORDER
VERATIP CORP. ET AL.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Parties’ letter requesting an adjournment of the Status
Conference scheduled for December 19, 2019. The Parties have not complied with the Court’s
Order for a Joint Status Report to be filed on or before November 25, 2019. ECF No. 115. The
Parties are hereby ORDERED to submit a Joint Status Report on or before December 19, 2019
indicating whether they are ready to proceed to trial and how long they anticipate the trial will last.
Additionally, the Status Conference set for December 19, 2019 is hereby ADJOURNED to

January 27, 2020 at 1:00 p.m.

—— (Arbre 7 (Que
Dated: December 17, 2019 2—

New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

 
